This was a suit by appellee against appellant for damages for a breach by the latter of his undertaking to sell the former 10,000 bushels of peaches at 40 cents a bushel. The peaches were to be of the Mamie Ross and Elberta varieties. Those of the Mamie Ross variety were to be delivered at Sulphur Springs. and those of the Elberta variety were to be delivered at Crush or Como, stations on the Missouri, Kansas  Texas Railway, 6 and 10 miles, respectively, from Sulphur Springs. The appeal is from a judgment in appellee's favor for $500.
As we view the record, the debatable question presented by the assignments is the one as to the sufficiency of the testimony to prove the market value of the Elberta peaches at Crush and Como at the time they should have been delivered there by appellant. The conclusion reached, after careful consideration, is that the testimony was sufficient.
The judgment is affirmed.